Filed 11/13/20 P. v. Barnette CA3
                                           NOT TO BE PUBLISHED
California Rules of Court, rule 8.1115(a), prohibits courts and parties from citing or relying on opinions not certified for
publication or ordered published, except as specified by rule 8.1115(b). This opinion has not been certified for publication
or ordered published for purposes of rule 8.1115.

              IN THE COURT OF APPEAL OF THE STATE OF CALIFORNIA
                                      THIRD APPELLATE DISTRICT
                                                     (Sacramento)
                                                            ----
THE PEOPLE,

                   Plaintiff and Respondent,                                                 C090884

         v.                                                                      (Super. Ct. No. 13F04035)

KENNETH WILSON BARNETTE,

                   Defendant and Appellant.

         A jury found defendant Kenneth Wilson Barnette guilty of murder, shooting at an
occupied vehicle, and attempted murder, and found true firearm discharge enhancement
allegations. Defendant appealed and this court remanded for the trial court to consider
its discretion to strike the firearm enhancements under Senate Bill No. 620 (2017-2018
Reg. Sess.). On remand, the trial court affirmed its original sentence and declined to
strike the enhancements.
         Defendant now contends the trial court should have considered his post sentencing
behavior, and the People agree. Because we agree with the parties on this point, we will
remand the matter for resentencing.
                                                  BACKGROUND
         We summarize the facts from our opinion in defendant’s prior appeal (People v.
Barnette (Nov. 19, 2018, C079639) [nonpub. opn.] (Barnette)). “[Defendant] shot and
killed Darryl Hill and shot at the vehicle occupied by some of Hill’s family members.”




                                                             1
(Id. at p. 1) A jury found defendant guilty of murder (Pen. Code, § 187, subd. (a)),1
shooting at an occupied vehicle (§ 246), and attempted murder (§§ 187, subd. (a), 664).
As to each of these three counts, the jury found true firearm discharge allegations
(§ 12022.53, subd. (d)). (Barnette, at p. 5.)
       “The trial court sentenced defendant to a determinate five-year term (the middle
term) for shooting at an occupied vehicle. It also sentenced defendant to an
indeterminate term consisting of 25 years to life for the murder, life with the possibility
of parole for attempted murder, and two terms of 25 years to life for the firearm discharge
enhancements associated with the murder and attempted murder. Each of the terms were
imposed consecutively, resulting in an aggregate term of five years, plus 82 years to life.
The trial court concluded that the firearm-discharge enhancement was inapplicable to
shooting at an occupied vehicle.” (Barnette, supra, C079639 at p. 5.)
       Defendant appealed and this court remanded the matter for the trial court to
consider whether to strike one or both of the remaining section 12022.53 firearm
discharge enhancements under Senate Bill No. 620 (Stats. 2017, ch. 682, § 2, effective
January 1, 2018; § 12022.53, subd. (h)). (Barnette, supra, C079639 at pp. 25-26.)
       On remand, defendant argued the trial court should consider his post sentencing
conduct and provided the trial court with his prison records showing his programming,
work assignments, and educational efforts along with several letters attesting to his
character while in prison. At the resentencing hearing, the trial court said it was “quite
conflicted about the decision before it.” The trial court applauded defendant’s “efforts to
rehabilitate himself” but determined it could not consider his post sentencing conduct.
The trial court had researched Senate Bill No. 620 and found “the idea was not
necessarily for the Court to consider the defendant’s post-conviction conduct” but instead




1 Undesignated statutory references are to the Penal Code.


                                                2
“what the Court would have done had it had the discretion at the time of sentencing.”
The trial court relied on “all of the factors in mitigation and in aggravation at the time of
sentencing,” including the “seriousness of the acts . . . committed, the fact that a family
has lost a loved one,” and found “that it is not in the interest of justice to strike the two
firearm enhancements.” Defense counsel put on the record his view “that the Court
should be considering post-judgment things.”
                                        DISCUSSION
       The parties agree that the trial court should have considered defendant’s post
sentencing conduct. They disagree on the remedy. We will remand the matter for
resentencing.
       “[W]hen a case is remanded for resentencing after an appeal, the defendant is
entitled to ‘all the normal rights and procedures available at his original sentencing’
[Citations], including consideration of any pertinent circumstances which have arisen
since the prior sentence was imposed.” (Dix v. Superior Court (1991) 53 Cal.3d 442,
460.) Under section 12022.53, as modified by Senate Bill No. 620, “The court may, in
the interest of justice pursuant to Section 1385 and at the time of sentencing, strike or
dismiss an enhancement otherwise required to be imposed by this section.” (§ 12022.53,
subd. (h).) “[P]ostoriginal sentencing behavior . . . is relevant for consideration by the
sentencing court in exercising its discretion to strike special circumstance findings
pursuant to section 1385.” (People v. Warren (1986) 179 Cal.App.3d 676, 690; see
People v. Jackson (1987) 189 Cal.App.3d 113, 119; cf. People v. Foley (1985)
170 Cal.App.3d 1039, 1048-1049 [“defendant’s behavior in prison may not be used to
enhance his sentence in excess of that originally imposed”].)
       The record indicates the trial court did not realize its discretion under sections
12022.53 and 1385 to consider defendant’s post sentencing conduct. “An erroneous
understanding by the trial court of its discretionary power is not a true exercise of
discretion. [Citation.] ‘Defendants are entitled to sentencing decisions made in the

                                               3
exercise of the “informed discretion” of the sentencing court. [Citations.]’ [Citation.]
A court cannot exercise that ‘informed discretion’ where it is unaware of the scope of its
discretionary powers.” (People v. Bruce G. (2002) 97 Cal.App.4th 1233, 1247-1248.)
“Where a trial court imposes sentence without an accurate understanding of its sentencing
discretion, remand for resentencing is appropriate.” (Id. at p. 1248; see People v. Brown
(2007) 147 Cal.App.4th 1213, 1228.)
       Citing People v. Gutierrez (1996) 48 Cal.App.4th 1894, 1896, the People argue
remand is unnecessary because there is no likelihood the trial court would exercise its
discretion to strike the firearm enhancement allegations even if it considered defendant’s
post sentencing behavior. But the trial court made no comment clearly showing it would
not have struck the firearm enhancements if it could consider defendant’s post sentencing
behavior. Instead, it noted defendant’s efforts and suggested it was a difficult decision.
Of course, we express no opinion as to how the trial court should exercise its discretion
on remand, we only conclude the trial court should have an opportunity to exercise its
discretion to consider defendant’s post conviction behavior.
                                      DISPOSITION
       The matter is remanded to permit the trial court to exercise its discretion under
section 12022.53, subdivision (h) in a manner consistent with this opinion. The judgment
is otherwise affirmed.

                                                    /S/
                                                 MAURO, J.
We concur:


    /S/
RAYE, P. J.


    /S/
HULL, J.


                                             4